Citation Nr: 0910012	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to an initial evaluation in excess of 40 
percent for status post discectomy, L5-S1, with residual 
arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity. 

4.  Entitlement to an initial evaluation in excess of 20 
percent for radiculopathy of the left lower extremity. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastric ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to July 2003.  

This matter comes before the Board of Veterans' Appeals on 
appeal from various rating determinations of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a January 2004 rating determination, the RO granted 
service connection for status post diskectomy L5-S1 with 
residual arthritis and granted a 20 percent disability 
evaluation.  The RO also granted service connection for a 
gastric ulcer and assigned a noncompensable disability 
evaluation.  These decisions were all effective August 1, 
2003.  The RO also denied service connection for chest pain.  

In a July 2005 rating determination, the RO raised the 
initial evaluation for status post diskectomy with residual 
arthritis to 40 percent.  The RO also granted service 
connection for radiculopathy of the left lower extremity and 
assigned a 10 percent disability evaluation.  The RO also 
increased the Veteran's disability from noncompensable to 10 
percent disabling for gastric ulcer from the date of the 
original grant of service connection.  These decisions were 
also effective August 1, 2003.

In a November 2005 rating determination, the RO granted 
service connection for radiculopathy of the right lower 
extremity and assigned a 10 percent disability evaluation.  
The RO also increased the Veteran's disability evaluation for 
radiculopathy of the left lower extremity from 10 to 20 
percent.  Again, these decisions were made effective August 
1, 2003.

As the Veteran filed a notice of disagreement with the 
original grant of service connection for the low back 
disorder and as the radiculopathy of the left and right lower 
extremity are a result of the Veteran's current low back 
disorder, the Board will address both the residuals of the 
status post diskectomy L5-S1 with residual arthritis and the 
resultant radiculopathies in this decision.  

The issues of entitlement to service connection for chest 
pain and entitlement to an initial evaluation in excess of 10 
percent for a gastric ulcer are remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


FINDINGS OF FACT

1.  Status post discectomy, L5-S1, with residual arthritis is 
manifested by severe limitation of motion, approximating 30 
degrees of forward flexion; but has not resulted in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; or ankylosis of the 
thoracolumbar spine.

2.  The Veteran's right and left lower extremity 
radiculopathy, secondary to her service-connected status post 
discectomy, L5-S1, with residual arthritis, has resulted in 
moderate incomplete paralysis of the sciatic nerve on each 
side.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, and no more, 
for status post discectomy, L5-S1, with residual arthritis, 
based upon limitation of motion, have been met throughout the 
course of this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2003); Diagnostic Codes 5242, 
5243 (2008).

2.  The criteria for a 20 percent evaluation, for left lower 
extremity radiculopathy resulting from status post 
discectomy, L5-S1, with residual arthritis have been met 
throughout the course of the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic 
Code 8520 (2008).

3.  The criteria for a 20 percent evaluation, and no more, 
for right lower extremity radiculopathy resulting from status 
post discectomy, L5-S1, with residual arthritis have been met 
throughout the course of the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.124, 4.124a, Diagnostic Code 
8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates 
to the issue of higher initial evaluations for status post 
discectomy, L5-S1 with arthritis, and right and left lower 
extremity radiculopathy, the courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the Veteran in 
substantiating the claim.

Lumbar Spine and Right and Lower Extremity Radiculopathy

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided a 10 percent disability 
evaluation for slight limitation of the lumbar spine while a 
20 percent disability evaluation was provided for moderate 
limitation of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

The criteria were as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months 	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months		40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, or diseases and injuries to the 
spine under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

The Veteran's lower extremity disability has been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides 
criteria for rating impairment of the sciatic nerve. Under 
that code, a 10 percent evaluation is warranted for mild 
incomplete paralysis.  A 20 percent rating requires moderate 
incomplete paralysis, and a 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve.  
The next higher evaluation of 60 percent requires severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis of the sciatic nerve, in which the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.

At the time of a November 2003 VA examination, the Veteran 
was noted to have had three surgeries on her back.  She 
reported having constant low back pain.  Flare-ups of low 
back pain occurred on standing, sitting, or lying down for a 
long time.  The Veteran was unable to lie on her back or 
stomach and had to lie on her side.  On waking in the 
morning, she had lower back stiffness.  She rolled over to 
her side when getting out of bed.  Low back pain radiated 
down her lower left extremity from time to time, with 
numbness in the left leg.  The Veteran denied any bowel or 
bladder incontinence.  She stated that the scar on her back 
was sensitive.  The Veteran took Motrin, Percocet, and muscle 
relaxants as needed.  

The Veteran walked into the room without any assistive 
device.  Her gait was slow but normal.  However, following 
back examination her gait was slow and stiff.  She rolled on 
her side before lying down on the examination table for 
examination and while getting up after the examination.  

Examination of the lumbar spine revealed no postural 
abnormalities or deformities, such as kyphosis or scoliosis.  
There was a scar over the lumbar spine.  The scar was 7 cm x 
3 cm.  It was hyperpigmented, depressed, and mobile but was 
tender to touch.  There was no spasm of the paravertebral 
muscles in the lumbar region.  There was significant 
tenderness to percussion over the lumbar spine.  Forward 
flexion was to 60 degrees, extension was to 0 degrees, left 
and right lateral flexion were to 20 degrees, and right and 
left rotation were to 30 degrees.  All movements of the 
lumbar spine were performed slowly and with guarding.  

The Veteran reported having an exacerbation on forward 
flexion and on attempted extension of the lumbar spine.  It 
was not possible to comment on fatigability as repetitive 
movements of the spine could not be performed adequately due 
to pain.  Straight leg raising testing was limited to 45 
degrees on the right and 30 degrees on the left due to low 
back pain.  

Neurological examination revealed that motor strength was 5/5 
in the lower extremities distally.  Proximal motor straight 
leg raising could not be tested adequately due to 
exacerbation of low back pain.  Sensory examination revealed 
intact pinprick sensation and deep tendon reflexes were 2+ 
and symmetrical.  A diagnosis of herniated disc of the lumbar 
spine treated with discectomy and fusion now with 
degenerative changes, was rendered.  

At a May 2005 VA neurological consult, the strength in the 
lower extremities was noted to be somewhat limited secondary 
to pain in the low back.  Strength was 5/5 in the right lower 
extremity and 4+/5 in the left lower extremity, proximally, 
with 4+/5 strength in the right lower extremity and 4-/5 
strength in the left lower extremity, distally.  Patellar 
reflexes were 3+.  Ankle reflexes were 2+ with downgoing 
plantars, bilaterally.  Sensory testing was grossly intact.  
Her gait was normal as was tandem, toe, and heel walking.  
Examination of the back revealed no scoliosis or kyphosis.  
There was also no vertebral tenderness 

At an August 2005 VA physical, the Veteran was noted to have 
lower back pain with difficulty with back extension.  
Neurological examination revealed 5/5 strength in the lower 
extremities, with good tone.  Gait and station were normal.  
Deep tendon reflexes were 2+ in the lower extremities.  
Sensation was greater on the right than the left.

A January 2006 VA MRI of the lumbar spine revealed status 
post L4-S1 posterior fusion without evidence of residual or 
recurrent disc.  There were inflammatory changes and 
enhancement involving the L3/4 posterior facets without 
evidence of defined fluid collection or abscess.  This was 
likely degenerative in nature.  

At a July 2006 VA outpatient visit, the Veteran reported 
chronic pain in her back.  She was noted to have been treated 
by pain management specialists.  She reported pain radiating 
down both legs from her back.  The weakness was greater in 
the left leg than the right.  She had had one episode of 
incontinence in November 2005, but had not had any problems 
since that time.  She also reported numbness in her left leg 
from time to time.  Neurologic examination revealed +4/5 
strength in the lower extremities.  The examiner noted that 
the Veteran's left leg was slightly stronger than her right.  
Deep tendon reflexes were difficult to elicit in the lower 
extremities.  It was the examiner's assessment that the 
Veteran had chronic low back pain.  

The Veteran was afforded a VA examination in May 2007.  She 
reported pain in the back and lower extremities on a constant 
basis.  The pain was characterized as aching, burning, and 
cramping.  Its' severity was 6/10 at the highest level.  Pain 
was elicited by physical activity, stress, or would just come 
on by itself.  It was relieved by rest, oxycodone, and 
methadone.  

The Veteran reported requiring complete bedrest at times.  
Treatment included oxycodone, methadone, and an implantable 
spinal stimulator with some relief of symptoms and no side 
effects.  She denied any incapacitation.  Functional 
impairment included difficulty with prolonged standing or 
walking.  The Veteran noted being unable to work secondary to 
this condition.  

As it related to the degenerative arthritis of the lumbar 
spine, the Veteran reported having symptoms of stiffness and 
weakness since 2001.  Pain was on a constant basis.  It 
traveled from the back to the buttocks and down the legs.  It 
was characterized by aching and sticking.  Pain severity was 
8/10 at the highest level.  It was elicited by activity or 
would come on by itself and was relieved with methadone, 
oxycodone, and a spinal stimulator.  

The Veteran was able to function on a limited basis with this 
treatment.  At other times, she required complete bed rest.  
She denied any incapacitation.  Functional impairment 
included difficulty with prolonged standing, walking, 
lifting, pushing, or pulling.  Physical examination revealed 
that there was a scar present in the lower lumbar region.  It 
measured 10.5 cm x 1.5 cm.  

The scar was depressed.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, 
inflammation, edema, tissue loss, keloid, hyperpigmentation, 
or abnormal texture.  It was hypopigmented less than 6 square 
inches.  

The Veteran's posture was normal.  Her gait was abnormal as 
she took slow and guarded steps.  She did not require any 
assistive device for ambulation.  Examination of the 
thoracolumbar spine revealed that there was radiation of pain 
from the back to the bilateral lower extremities and the 
buttocks region down to the posterior thighs.  There were 
also positive lower lumbar paraspinal spasms and tenderness 
on palpation in this region.  

Straight leg raise test was positive for pain at greater than 
40 degrees on the right and at 45 degrees on the left.  The 
lumbar spine was not in any fixed position or ankylosed.  
Range of motion revealed flexion to 40 degrees, extension to 
10 degrees, right and left lateral flexion to 20 degrees, and 
right and left rotation to 30 degrees.  Limitations were 
secondary to pain at the stated degrees.  

After repetitive use, the Veteran was additionally limited by 
pain, fatigue, weakness, and lack of endurance, without 
evidence of incoordination.  The major functional impact was 
pain.  There was no additional limitation of motion.  

Further inspection of the spine revealed normal position of 
the head.  The spine was symmetrical in appearance and spinal 
motion.  Curvatures of the spine were within normal limits.  
The examiner indicated that there was intervertebral disc 
syndrome with nerve root involvement.  It involved L4-5, L5-
S1, and a sciatic nerve distribution.  The Veteran had 
bilateral lower extremity motor weakness of 4/5 with slightly 
decreased pinprick in the lateral aspect of the left lower 
extremity near the ankle and top of the left foot.  The 
specific nerve involved was the sciatic nerve.  There was no 
bowel or bladder dysfunction.  

Neurological examination revealed abnormal motor function 
with 4/5 strength in the bilateral lower extremities.  
Sensory function was also decreased with decreased pinprick 
near the ankle and top of the left foot in the left lower 
extremity.  Deep tendon reflexes at the ankles and knees were 
3+ and equal, bilaterally.  For the established diagnosis of 
radiculopathy of the bilateral lower extremities, the 
diagnosis was intervertebral disc syndrome, sciatic nerve.  
For the established diagnosis of degenerative arthritis of 
the lumbar spine, the diagnosis was progressed to the above 
as well as postoperative laminectomy and fusion, failed back 
syndrome, and status post implanted spinal stimulator with 
residual scar. 

The competent clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine.

The Veteran's status post discectomy, L5-S1, with residual 
arthritis, has not resulted in incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  While she has reported periods when she was 
incapacitated, the clinical records show no physician 
prescribed bedrest.  A higher rating is therefore, not 
warranted under the old Diagnostic Code 5293 or the formula 
for rating intervertebral disc disease.

She has experienced no more than severe limitation of motion 
of the lumbar spine.  The most severe limitation was reported 
during the most recent VA examination when forward flexion 
was possible to 40 degrees, but was further limited by 
functional factors.  

An evaluation in excess of 40 percent would require 
unfavorable ankylosis of the thoracolumbar spine.  Where, as 
in this case, the Veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis; the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).  

All of the clinical evidence has shown that the Veteran 
retains significant motion in the thoracolumbar spine.  There 
is no evidence of spinal fixation and it has been found that 
she does not have ankylosis.  The weight of the evidence is 
thus, against finding that the disability meets or 
approximates the criteria for an evaluation in excess of 40 
percent on the basis of its orthopedic manifestations.

The Veteran has been noted to have diminished strength, 
sensation, and reflexes, bilaterally.  The neurologic 
manifestations involve some organic manifestations, but these 
have consisted of generally mild impairment with 4/5 motor 
strength.  Deep tendon reflexes at the ankles and knees that 
were normal or hyperactive at 3+ with mildly reduced 
sensation.  The neurological impairment for each lower 
extremity has not been demonstrated to be more than moderate.  
Hence, a 20 percent disability evaluation is warranted for 
moderate incomplete paralysis of the sciatic nerve in each 
leg throughout the course of the appeal.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's low back disorder and resultant radiculopathy 
is contemplated in the rating schedule.  Moreover, none of 
the VA examiners have indicated that this disability has 
caused marked interference with employment.  The disabilities 
have also not required any recent periods of hospitalization.  
No other exceptional factors have been reported.  While the 
Veteran is currently in receipt of Social Security Disability 
benefits, with one of the identified disabilities being the 
low back with resultant radiculopathy, there are several 
other disabilities which play a major contribution in 
preventing full-time employment.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 40 percent for status post 
discectomy, L5-S1, with residual arthritis based upon 
limitation of motion is denied.  

An initial rating of 20 percent or radiculopathy of the right 
lower extremity is granted from August 1, 2003. 

An initial rating in excess of 20 percent for radiculopathy 
of the left lower extremity at any time, is denied.  



REMAND

The Veteran contends that the symptomatology associated with 
her gastric ulcer has increased in severity since the time of 
the last comprehensive examination performed in May 2005.  VA 
is obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The Veteran is 
competent to provide an opinion that her disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Moreover, the Veteran's representative, in her February 2009 
written presentation, requested that the Veteran be afforded 
an additional VA examination to determine the current 
severity of her service-connected gastric ulcer.  

As it relates to the issue of service connection for chest 
pain, the Board notes that proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran has not been provided with a VCAA notice letter 
regarding her claim for service connection for chest pain.

Under the VCAA, VA is also obliged to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The Veteran was seen with complaints of chest pain in service 
and has indicated that the chest pains have continued since 
her period of service.  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current chest pain.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notice letter regarding her claim for 
service connection for chest pain.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current disease or 
disability manifested by chest pain.  All 
necessary tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

The examiner should answer the following 
questions: Does the Veteran currently 
have a disorder causing chest pain? If 
so, is it at least as likely as not (50 
percent probability or greater) that this 
disorder is related to a disease or 
injury during active service?  The 
examiner should provide rationales for 
these opinions.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
her service-connected gastric ulcer.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner.  

The examiner should comment on the 
absence or presence of the following: 
standard ulcer therapy, vomiting, 
hematemesis, melena, manifestations of 
anemia, and weight loss.  The examiner 
should also comment on the impairment of 
the Veteran's health caused by her 
service-connected gastric ulcer, to 
include the number of incapacitating 
episodes, if any, per year, and the 
duration of the episodes.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


